            1 POTTER HANDY, LLP
              SARA N. GUNDERSON, SBN 302582
            2 Mail: P.O. Box 262490
              San Diego, CA 92196-2490
            3 Deliveries: 9845 Erma Rd., Ste. 300
              San Diego, CA 92131
            4 Phone: (858) 375-7385
              Fax: (888) 422-5191
            5 SaraG@potterhandy.com

            6 Attorneys for Plaintiff,
              SCOTT JOHNSON
            7
              LEWIS BRISBOIS BISGAARD & SMITH LLP
            8 SHANE SINGH, SB# 202733
                E-Mail: Shane.Singh@lewisbrisbois.com
            9 KENDALL C. FISHER, SB# 322155
                E-Mail: Kendall.Fisher@lewisbrisbois.com
           10 2020 West El Camino Avenue, Suite 700
              Sacramento, California 95833
           11 Telephone: 916.564.5400
              Facsimile: 916.564.5444
           12
              Attorneys for Defendant,
           13 NOLAN VENTURES, LLC

           14

           15                                    UNITED STATES DISTRICT COURT

           16                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

           17

           18 SCOTT JOHNSON,                                       CASE NO. 2:18-cv-00130-KJM-DB
           19                       Plaintiff,                     ORDER GRANTING SECOND JOINT
                                                                   STIPULATION TO EXTEND TIME TO
           20             vs.                                      SCHEDULE SITE INSPECTION
           21 NOLAN VENTURES, LLC, a California                    The Hon. Kimberly J. Mueller
              Limited Liability Company; and Does 1-10,
           22
                             Defendants.
           23

           24            Pursuant to the Parties’ Second Joint Stipulation Extending Time to Schedule Site
           25 Inspection, the Court hereby extends the deadline for the site inspection date to be scheduled from

           26 August 11, 2019 to September 30, 2019.

           27 / / /

           28 / / /
LEWI
S               4824-7797-9551.1                         1                         2:18-cv-00130-KJM-DB
BRISBOI          [PROPOSED] ORDER GRANTING SECOND JOINT STIPULATION TO EXTEND TIME TO SCHEDULE SITE
S                                                   INSPECTION
BISGAARD
            1            IT IS SO ORDERED.

            2 DATED: August 19, 2019.

            3

            4
                                                             UNITED STATES DISTRICT JUDGE
            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
LEWI
S               4824-7797-9551.1                         2                         2:18-cv-00130-KJM-DB
BRISBOI          [PROPOSED] ORDER GRANTING SECOND JOINT STIPULATION TO EXTEND TIME TO SCHEDULE SITE
S                                                   INSPECTION
BISGAARD
